Order, Supreme Court, New York County (Lorraine Miller, J.), entered May 6, *4281999, denying defendants’ motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendants-appellants dismissing the complaint as against them.
Plaintiff slipped and fell on snow and ice on a sidewalk between 390 Greenwich Street and 250 West Street in Manhattan, on January 17, 1994, at about 3:15 p.m., while a snowstorm was in progress. Defendant State Street owns 390 Greenwich Street and defendant Smith Barney is its primary tenant. At his deposition, plaintiff testified that there had been no snow on the ground when he entered the premises that morning, but that when he left, a winter storm was in progress. He claims that no sand or salt was evident on the icy surface, and that he slipped carrying a bag of tools en route to the other side of the street. Defendants submitted documentation of weather for the day evidencing the snowy conditions. Defendants disclaimed notice of the icy condition, arguing also that they had no duty to clear the sidewalk while the storm was in progress. It is uncontested that defendants had not undertaken any snow removal prior to the accident. It is well established that a property owner has no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of its premises (Quiles v 200 W. 94th St. Corp., 262 AD2d 169; cf., Jimenez v Cummings, 226 AD2d 112), unless the owner or tenant has undertaken snow removal in a manner that makes the condition more dangerous (Bautista v City of New York, 267 AD2d 265), a factor not present herein. Under these circumstances, summary judgment should have been granted to these defendants. Concur — Rosenberger, J. P., Tom, Mazzarelli, Ellerin and Wallach, JJ.